Appeal from a judgment of the County Court of Columbia County (Czajka, J.), rendered September 27, 2006, convicting defendant upon his plea of guilty of the crime of burglary in the third degree.
Defendant waived indictment and pleaded guilty to a superior court information charging him with burglary in the third degree in exchange for the People’s promise to recommend a sentence of 2 to 4 years in prison. He was thereafter sentenced as a second felony offender to a prison term of 2 to 4 years. Defendant now appeals, arguing that his sentence was harsh and *897excessive. Finding neither an abuse of discretion by County Court nor the existence of any extraordinary circumstances warranting a reduction of the bargained-for sentence in the interest of justice (see People v Martinez, 40 AD3d 1309, 1310 [2007]; People v Qasem, 39 AD3d 960, 961 [2007]), we disagree and affirm.
Spain, J.P., Carpinello, Mugglin, Rose and Lahtinen, JJ., concur. Ordered that the judgment is affirmed.